DETAILED ACTION
I.	Claims 1-15 have been examined.
II.	Responses to Applicant’s remarks have been given.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a national stage entry of PCT/EP2017/062979, with International Filing Date: 05/30/2017 which claims foreign priority to 16173395.1, filed 06/07/2016.
Response to Arguments
The amendments to claims 2-8 and 13-15 give cause for the previous objections to said claims to be hereby withdrawn.
The replacement drawing sheets give cause for the previous objections to the drawings to be hereby withdrawn.
The amendments to claim 11 give cause for the previous 35 U.S.C. 101 rejection to be hereby withdrawn.
The amendments to claim 11 also give cause for the previous 35 U.S.C. 112(b) rejection to be hereby withdrawn.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant's arguments filed 06/15/2021 have been fully considered but they are rendered moot in view of the new grounds of rejection cited below. Further, on 09/13/2021, the Applicant argues “that Farrell does not teach ‘controlling, by the control unit, a privacy setting of the camera and/or microphone based on the set privacy level such that information collected by the camera and/or microphone is limited compared to a non-privacy sensitive situation’ as set forth in the pending claims.”  The Examiner upholds that Farrell’s disclosure of limiting what is recorded based on particular privacy parameters does teach this aspect of the Applicant’s claimed invention, as cited below (e.g., paragraph 29, “allow photographic/video/audio recording of a physical environment while obscuring the recording of particular people and/or objects in that environment that are under privacy constraints.”, paragraph 33, “Selective blocking to enhance privacy”, and paragraph 39, “In some cases, it may be important to indicate that a particular recording device is blocked, obscured, or otherwise disabled from recording a portion of the image rather than simply not recording at all.”).
Drawings
The drawings were received on 06/15/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20170255786 A1 to Krishnamurthi , hereinafter Krishnamurthi, and further in view of United States Patent Application Publication No. US 20150296170 A1to Farrell et al., hereinafter Farrell.
Regarding claim 1, Krishnamurthi teaches a method of operating an apparatus comprising a control unit to control a privacy setting of a camera and/or microphone, the method comprising: 
acquiring, by the control unit, a signal from one or more sensors (paragraph 5, “the user-controllable screen privacy software may have access to the screen as well as touchscreen sensors, a camera, a microphone, one or more location sensors, one or more biometric sensors, and/or other suitable data sources that may be used to indicate a current context associated with information displayed on the screen.  The screen privacy software may run in the background, be automatically started when needed, manually activated by the user, and/or any suitable combination thereof.  In other examples, sensors such as the touchscreen sensors, the camera, the microphone, the location sensors, the biometric sensors, etc. may detect certain contexts in which the privacy filter could be necessary and suggest that the user activate the privacy filter accordingly (e.g., in response to detecting multiple faces in a camera input, different voices in a microphone input, etc.).”); 
In other examples, sensors such as the touchscreen sensors, the camera, the microphone, the location sensors, the biometric sensors, etc. may detect certain contexts in which the privacy filter could be necessary and suggest that the user activate the privacy filter accordingly (e.g., in response to detecting multiple faces in a camera input, different voices in a microphone input, etc.).”); 
determining, by the control unit, that a privacy sensitive situation is expected to occur based on the detected characteristic of the one or more subjects (paragraph 8, “According to various aspects, the method for providing user-controllable screen privacy may further comprise determining a sensitivity level and/or a potential need to activate the software-based privacy filter according to information received from the one or more sensors on the user device.  In various embodiments, the method may additionally comprise detecting, at the user device, a change in the area displayed on the screen having the current interest to the authorized users and adjusting the software-based privacy filter to reduce visibility associated with information displayed on the screen outside the changed area having the current interest to the authorized users.  Furthermore, in various embodiments, the sensor-based inputs may be used to determine the authorized users among one or more people located in sufficient proximity to view the screen, which may be used to track the authorized users and thereby detect the change in the area displayed on the screen having the current interest to the authorized users and/or to determine one or more unauthorized users in sufficient proximity to view the screen.  In the former case, the software-based privacy filter may be adjusted to reduce visibility associated with information displayed on the screen outside the changed area having the current interest to the authorized users, while in the latter case, the software-based privacy filter may be adjusted such that information displayed on the screen within the area having the current interest to the authorized users is visible to the authorized users and not visible to the unauthorized users.”); 
and in response to the determination: setting by the control unit, a privacy level based on the detected characteristic of the one or more subjects (paragraph 30, “privacy filter”, paragraph 31, “a privacy filter may be applied to blur, polarize, dim, obscure, block, or otherwise alter information shown on the display screen 112 in one or more areas that are positioned outside the designated area of interest.  As such, the privacy filter may be applied to reduce visibility in the areas positioned outside the designated area of interest and thereby prevent unauthorized users from viewing the information rendered on the display screen 112 in the areas outside the designated area of interest according to any suitable technique(s).”, paragraphs 32, 33, and 37-39).
Krishnamurthi teaches the claimed invention, as cited above. However, Krishnamurthi does not teach the claim limitations directed to “controlling, by the control unit, a privacy setting of the camera and/or microphone based on the set privacy level 
Further regarding claim 1, Farrell teaches controlling, by the control unit, a privacy setting of the camera and/or microphone based on the set privacy level such that information collected by the camera and/or microphone is limited compared to a non-privacy sensitive situation (paragraph 29, “allow photographic/video/audio recording of a physical environment while obscuring the recording of particular people and/or objects in that environment that are under privacy constraints.”, paragraph 33, “Selective blocking to enhance privacy”, and paragraph 39, “In some cases, it may be important to indicate that a particular recording device is blocked, obscured, or otherwise disabled from recording a portion of the image rather than simply not recording at all.  The flashing red light for recording might be modified to flash more quickly when the recording device is being disabled from recording by the modeling facility.  Note that recording may continue, but the light can be flashing at a different tempo to indicate that a portion of the scene cannot be recorded.  This indicator allows the person recording to know about the disabling if the recorder is not wearing the recording device as a HMD.  It also allows the recorded person to know that someone was trying to record him/her but was blocked (or that a purchase was made, etc.), and allows others to know that this appearance is blocked (e.g., so that they do not try to do the same thing.)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Farrell with the teachings of Krishnamurthi to ensure a desired privacy level is achieved via that the 
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
The obviousness to combine for claim 1 also pertains to claims 8 and 12.
Regarding claim 2, Krishnamurthi teaches wherein setting a privacy level based on the detected characteristic of the one or more subjects comprises: 
comparing, by the control unit, the detected characteristic with predefined characteristics stored in a database, each predefined characteristic having an associated privacy level; selecting, by the control unit, the predefined characteristic that 
Regarding claim 3, Krishnamurthi teaches a method as claimed in claim 2, wherein a privacy level stored in the database is associated with a predefined characteristic based on one or more of: previous signals acquired from the one or more sensors and an input received from the one or more subjects (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 4, Krishnamurthi teaches identifying, by the control unit, at least one of the one or more subjects in the acquired signal; and determining, by the control unit, a required privacy level for one or more of the at least one identified subjects for the detected characteristic; wherein setting the privacy level based on the detected characteristic of the one or more subjects comprises: setting, by the control unit, the privacy level based on the determined required privacy level for the one or more of the at least one identified subjects (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 5, Krishnamurthi teaches receiving, by the control unit from one or more user interface components, an input from at least one of the one or more subjects indicative of a required privacy level for the detected characteristic; and determining, by the control unit, whether to adjust the set privacy level based on the received input (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 6, Krishnamurthi teaches detecting, by the control unit, a change in the characteristic of at least one of the one or more subjects in the acquired signal; and determining, by the control unit, whether to adjust the set privacy level to an 
Regarding claim 7, Krishnamurthi teaches a method as claimed in claim 1, wherein the characteristic of the one or more subjects comprises one or more of: 
a characteristic indicative of an activity in which the one or more subjects is engaging or is preparing to engage; a characteristic indicative of a level of nakedness of the one or more subjects; a characteristic indicative of an emotion of the one or more subjects; a characteristic indicative of a behaviour of the one or more subjects; a characteristic indicative of a status of a device for use by the one or more subjects; 
and a physiological characteristic of the one or more subjects (paragraph 37, “detecting a face in a camera”). 
Krishnamurthi teaches the claimed invention, as cited above.  However, Krishnamurthi does not teach the claim limitations regarding “controlling a privacy setting of the camera…”, as stated for independent claim 1, above, and found within dependent claim 8.  Farrell teaches said claim limitations within dependent claim 8, as cited below.
Regarding claim 8, Farrell teaches wherein controlling a privacy setting of the camera and/or microphone based on the set privacy level comprises one or more of: switching on or off the camera and/or microphone based on the set privacy level; 
moving the camera and/or microphone with respect to the one or more subjects based on the set privacy level; 
changing a signal acquisition capability of the camera and/or microphone based on the set privacy level situation (paragraph 29, “allow photographic/video/audio recording of a obscuring the recording of particular people and/or objects in that environment that are under privacy constraints.”, paragraph 33, “Selective blocking to enhance privacy”, and paragraph 39, “In some cases, it may be important to indicate that a particular recording device is blocked, obscured, or otherwise disabled from recording a portion of the image rather than simply not recording at all.  The flashing red light for recording might be modified to flash more quickly when the recording device is being disabled from recording by the modeling facility.  Note that recording may continue, but the light can be flashing at a different tempo to indicate that a portion of the scene cannot be recorded.  This indicator allows the person recording to know about the disabling if the recorder is not wearing the recording device as a HMD.  It also allows the recorded person to know that someone was trying to record him/her but was blocked (or that a purchase was made, etc.), and allows others to know that this appearance is blocked (e.g., so that they do not try to do the same thing.)”); 
at least partially blocking, obscuring or altering the camera and/or microphone based on the set privacy level (situation (paragraph 29, “allow photographic/video/audio recording of a physical environment while obscuring the recording of particular people and/or objects in that environment that are under privacy constraints.”, paragraph 33, “Selective blocking to enhance privacy”, and paragraph 39, “In some cases, it may be important to indicate that a particular recording device is blocked, obscured, or otherwise disabled from recording a portion of the image rather than simply not recording at all.  The flashing red light for recording might be modified to flash more quickly when the recording device is being disabled from recording by the modeling facility.  Note that recording may continue, but the light can be flashing at a different This indicator allows the person recording to know about the disabling if the recorder is not wearing the recording device as a HMD.  It also allows the recorded person to know that someone was trying to record him/her but was blocked (or that a purchase was made, etc.), and allows others to know that this appearance is blocked (e.g., so that they do not try to do the same thing.)”); 
and controlling a component to modify the environment of the one or more subjects. 
Regarding claim 9, Krishnamurthi teaches acquiring, by the control unit, a controlled signal from the camera and/or microphone with the controlled privacy setting (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 10, Krishnamurthi teaches controlling, by the control unit, one or more user interface components to render the controlled signal to the one or more subjects (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 11, Krishnamurthi discloses a computer program product comprising a non-transitory computer readable medium, the non-transitory computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (paragraph 11). 
Regarding claim 12, Krishnamurthi discloses an apparatus for controlling a privacy setting of a camera and/or microphone, the apparatus comprising: 
a control unit configured to: acquire a signal from one or more sensors; detect a characteristic of one or more subjects in the acquired signal; determine that a privacy 
Krishnamurthi discloses the claimed invention, as cited above.  However, Krishnamurthi does not discloses the claim limitations pertaining to “controlling a privacy setting of the camera and/or microphone based on the set privacy level such that information controlled by the camera and/or microphone is limited compared to a non-privacy sensitive situation”.  Farrell discloses said claim limitations, as cited below.
Further regarding claim 12, Farrell discloses control a privacy setting of the camera and/or microphone based on the set privacy level such that information controlled by the camera and/or microphone is limited compared to a non-privacy sensitive situation (paragraph 29, “allow photographic/video/audio recording of a physical environment while obscuring the recording of particular people and/or objects in that environment that are under privacy constraints.”, paragraph 33, “Selective blocking to enhance privacy”, and paragraph 39, “In some cases, it may be important to indicate that a particular recording device is blocked, obscured, or otherwise disabled from recording a portion of the image rather than simply not recording at all.  The flashing red light for recording might be modified to flash more quickly when the recording device is being disabled from recording by the modeling facility.  Note that recording may continue, but the light can be flashing at a different tempo to indicate that a portion of the scene cannot be recorded.  This indicator allows the person recording to know about the disabling if the recorder is not wearing the recording device as a HMD.  It also allows the recorded person to know that someone was trying to record him/her but was blocked (or that a purchase was made, etc.), and allows others to know that this appearance is blocked (e.g., so that they do not try to do the same thing.)”). 
Regarding claim 13, Krishnamurthi discloses wherein the control unit is configured to control one or more user interface components to render the controlled signal (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 14, Krishnamurhi discloses the apparatus comprising at least one of the one or more of the sensors (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 15, Krishnamurthi discloses wherein the one or more sensors comprises one or more of: a visual sensor; an acoustic sensor; a physiological sensor (paragraph 37, “detecting a face in a camera”); an inertial sensor; a motion sensor; a device activation sensor; and a lock activation sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to privacy control of a device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431